The former husband's petition for writ of prohibition is denied. The former wife's motion for appellate attorney's fees is remanded to the trial court. If the former wife establishes her entitlement pursuant to section 61.16, Florida Statutes (2007), and Rosen v. Rosen, 696 So. 2d 697 (Fla. 1997), the trial court is authorized to award her all or a portion of the reasonable appellate attorney's fees. See Rados v. Rados, 791 So. 2d 1130 (Fla. 2d DCA2001).
LaROSE, C.J., and SILBERMAN and SALARIO, JJ., Concur.